Citation Nr: 9928691	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  95-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1972 to September 1974, November 1974 to January 1978, 
and from December 1979 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which included a grant of service 
connection for dysthymic disorder, assigning a 10 percent 
evaluation, effective from August 1994, the first day 
following the date the veteran was separated from active duty 
service.  The veteran appealed that decision, including the 
assignment of the 10 percent evaluation for dysthymic 
disorder.  

In May 1997, the Board granted service connection for 
periodontal disease solely for the purpose of outpatient 
dental treatment, denied service connection for a right wrist 
disorder in the absence of a well grounded-claim, denied a 
compensable evaluation for low back disorder, granted an 
evaluation of 10 percent for cervical sprain, and remanded 
the issue of an increased evaluation for dysthymia.  Pursuant 
to that remand, the development and readjudication of the 
increased evaluation issue was completed by the RO and the 
case has been returned to the Board for appellate 
determination.  

As the veteran has disagreed with the initial evaluation 
assigned for her psychiatric disorder, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board notes that, in August 1997, during the course of 
this appeal, the veteran filed a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  In a June 1998 rating decision, the RO granted 
her a total rating based on individual unemployability due to 
her multiple service-connected disabilities, effective from 
July 17, 1997, the first day of a period of VA 
hospitalization.  

FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to her service-connected psychiatric 
disability.


CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the 
effective date of service connection for service-connected 
bipolar disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9405 
(regulations in effect prior to November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim, recharacterized by the Board as propriety of the 
initial 10 percent evaluation assigned for a psychiatric 
disorder, which is currently diagnosed as bipolar disorder 
and evaluated as 70 percent disabling, is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability is more severe 
than reflected in the current evaluation is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed; including actions requested in the Board's May 
1997 remand, and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, the new version of the rating criteria 
is effective only as of November 7, 1996.  In this case, the 
Board finds that a 100 percent schedular rating for PTSD is 
warranted under the old version which is more favorable in 
this case than the new version.  As such, consideration under 
the new regulations is unnecessary.  

Considering the old version of the General Rating for 
Psychoneurotic Disorders, a 30 percent rating for psychiatric 
disability is warranted when the ability to establish or 
maintain effective or wholesome relationships with people is 
definitely impaired; and when by reason of psychoneurotic 
symptoms the initiative, flexibility, efficiency, and 
reliability levels are so reduced as to result in definite 
industrial impairment.  In regard to the term "definite," the 
Court's determination in Hood v. Brown, 4 Vet. App. 301 
(1993), must be considered.  In Hood, the Court stated that 
the term "definite" in 38 C.F.R. § 4.132, was "qualitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). 

A 50 percent rating is warranted for psychiatric disability 
in which the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and in which by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent, is 
reasonable and not in conflict with any statutory mandate, 
policy, or purpose.  Johnson v. Brown, 7 Vet. App. 95 (1994).

In the veteran's case, she was initially granted service 
connection for dysthymic disorder and evaluated using the 
criteria in the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  Under the revised criteria, the veteran's service-
connected psychiatric disability has been diagnosed and 
evaluated as both major depressive disorder, under Diagnostic 
Code 9434, and as bipolar disorder, under Diagnostic Code 
9432.  Recently, her psychiatric disability has been 
diagnosed as post-traumatic stress disorder (PTSD) based on 
sexual trauma.  Nevertheless, in light of the reasons set 
forth below, the veteran's psychiatric disability will be 
rated under the old criteria as that criteria is more 
favorable and a total rating is warranted.  

Applying the above to the facts in this case, the Board notes 
that, while the veteran was on active duty service, she was 
seen in the mental health clinic on a number of occasions for 
complaints of stress, either job or family related.  In July 
1984, her stress was related to her husband's diagnosis of a 
tumor on his lung.  From November 1986 to February 1987, she 
was diagnosed with adjustment disorder with depressed mood 
related to stress at work as a recruiter.  In May 1989, she 
veteran was seen for situational stress, but no mental 
disorder was diagnosed.  In October 1992, she was seen for 
complaints of depression, decreased sleep and decreased 
appetite.  In early 1993, the veteran was seen for complaints 
of feeling sad, tense, and decreased sleep.  The diagnosis 
was depression in remission with medication.  In June 1993, 
she complained of stress at work.  The report of her December 
1993 military retirement physical examination notes a history 
of stress.  On examination, no chronic psychiatric disorder 
was found and she was noted as psychiatrically normal.  In 
January 1994, the veteran underwent psychological testing.  
The findings were depressive reaction, not otherwise stated, 
occupational problems, and no continuing medical conditions.  

Post-service, the veteran underwent VA psychiatric evaluation 
in October 1994.  On examination, she was neatly dressed and 
had good contact.  She gave an extremely vague history 
containing no details.  The examiner noted elements of denial 
and evasiveness.  There was no evidence of delusions, 
hallucination, disorganized thinking.  She was relevant, 
logical, coherent, but extremely superficial and shallow.  No 
suicidal ideation or intention was noted.  She had no 
delusional or hallucinatory phenomena.  Her cognitive 
functioning was intact, but her insight appeared limited.  
She was considered competent for VA purposes.  The diagnosis 
was chronic dysthymic reaction.  

During the veteran's personal hearing in March 1995, which 
was held at the RO before a hearing officer, she testified 
that she no longer took medication for her psychiatric 
condition, although she suffered from periodic sleeplessness, 
nightmares, avoidance behavior, and had a hard time coping 
day-to-day.  She was not employed at the time, having 
recently retired from active duty, but was writing resumes.  
She also related that her husband had advised her not to 
submit any at that time because she was going through a 
stressful period, given her recent retirement and other 
things that were happening.  

In April 1997 and in May-June 1997, the veteran was 
hospitalized for major depressive disorder.  At the time of 
her April 1997 VA hospital admission, she was having vague 
suicidal ideations, depressed mood, and poor sleep.  Her 
continuous gambling and financial losses were distressing 
her.  In May 1997, she was admitted to St. Anthony Medical 
Center for having symptoms of psychotic depression.  She was 
administered antidepression medication, stabilized, and 
transferred to the VA hospital.  At hospital admission, she 
was alert, casually groomed with appropriate hygiene, 
anxious, depressed, coherent with spontaneity, logical and 
coherent, with no looseness of association.  She denied 
homicidal ideations and hallucinations.  Her insight and 
judgment were fair to poor.  She was treated for major 
depression and problems sleeping.  Her condition improved 
while hospitalized and she was allowed home on a pass.  At 
hospital discharge in June 1997, she had no spacing or 
thought blocking.  She seemed to be relating well with staff 
and peers, and her priorities were with home and being a role 
model mother and wife.  She denied any possible ideas of 
suicide or homicide, or any hallucinations.  Her anxiety 
spells were less and she related plans to start a business 
with her husband.  

The veteran continued to receive outpatient treatment at the 
VA medical center and those records for April to July 1997 
show that she was participating in both individual and group 
sessions.  During this time, she was oriented for time, 
place, and person.  Her affect was appropriate, with relevant 
and coherent speech.  She was not delusional, and she 
continued to deny any suicidal and homicidal ideations.  

In July 1997, the veteran was again admitted to the VA 
hospital having been brought in by her husband and her 
psychotherapist.  She had been found in a casino and had 
passed out in her husband's car, after bingeing on gambling, 
alcohol, and nicotine.  At hospital admission, she was 
tremulous, withdrawing, anxious, coherent, and hostile toward 
the admitting physician.  Her memory was deficient and was 
not able to recollect three words after five minutes.  She 
was spacing out a lot.  She denied any homicidal or suicidal 
ideation, but was complaining of difficulty sleeping and 
nightmares.  While hospitalized, she was given antidepressant 
medication.  She was very abrupt with her husband when he 
visited, yet close to her daughter on whom she inflicted a 
lot of anxiety when the daughter heard her mother and another 
patient speaking of ending their lives.  At hospital 
discharge in August 1997, the  veteran had improved to a 
certain extent in insight and judgment; she was alert, not 
spacing out, and had no thought blocking.  The veteran was 
encouraged to communicate with her husband and to stay away 
from the casino and psychoactive substances.  The diagnoses 
were bipolar disorder with bingeing on gambling, and alcohol 
and nicotine dependence.  

On March 28, 1998, the veteran underwent psychiatric 
assessment pursuant to a claim for Social Security benefits.  
The findings made by the psychologist who conducted the 
assessment were that the veteran's current symptoms present 
significant difficulties for her in the areas of social and 
occupational functioning.  She was not currently functioning 
at a level where she could work in a sustained competitive 
work place.  The veteran's prognosis was found to be fair.  
The psychologist opined that the veteran has treatable 
conditions; together, however, their diagnoses pose 
significant challenges in treatment and require long-term 
treatment.  

The veteran underwent VA psychological evaluation on April 
13, 1998, during which her facial expression was somewhat 
flat, her body shook, and her hands were very shaky.  She 
appeared anxious, tense, and somewhat panicky.  Her speech 
was halting and her voice tone faint.  The examiner found her 
alert and oriented for time, place, and person.  Her eye 
contact was direct.  The veteran's concentration was poor and 
affected her ability to calculate simple math.  Her short-
term memory was impaired; her insight and judgment were 
limited.  Her thinking was rational, logical, relevant, and 
she spoke coherently.  Psychotic symptomatology was absent.  
The examining psychologist considered the veteran competent 
for VA purposes and severely impaired on an emotional/mental 
level.  The psychologist opined that the veteran's 
mental/emotional impairment was of such a degree as to render 
her unemployable.  The diagnoses presented were PTSD, based 
on a history, as related by the veteran during the 
examination, and bipolar disorder, by history.  The 
psychologist found the veteran's global assessment of 
function (GAF) score was 40 and her GAF score for the past 
year was 20.  

On April 29, 1998, the veteran was again admitted to a VA 
hospital where her medications were adjusted.  On admission, 
she was alert, oriented to tome, place, person and situation.  
She denied any suicidal or homicidal ideations.  There was no 
evidence of delusions.  At hospital admission her GAF score 
was 1 to 10.  The veteran was not comfortable in the hospital 
and wished to be released to her home.  She was placed on a 
96-hour hold and a 21-day extension was filed, however, the 
papers failed to reach the court on time so the staff was 
forced to discharge her.  At hospital discharge on May 11, 
1998, her GAF score was 41 to 50.  On May 11, 1998, the staff 
immediately readmitted her on another 96-hour hold.  Papers 
were again filed with the court for a 21-day hold, which 
necessitated her appearing in court.  The judge listened to 
her doctors, but decided in the veteran's favor.  She was 
discharged on May 13, 1998, and left straight from court.  At 
the time, her GAF score was 51 to 60.  She was considered 
competent for VA purposes.  

The medical evidence shows that the veteran's service-
connected psychiatric disability has fluctuated in its level 
of severity, but overall, the veteran has been demonstrably 
unable to obtain or retain employment since the effective 
date of service connection.  Although the veteran 
periodically reported her intention to find employment since 
her discharge from service, it is clear that her psychiatric 
difficulties prevented her from seeking and/or obtaining any 
type of employment.  Her cognitive abilities have been 
variable and she has consistently engaged in self-destructive 
and deteriorating behavior which negate her ability to retain 
employment and has necessitated periodic hospitalizations.  
As such, the Board concludes that the veteran's service-
connected psychiatric disability satisfies one of the 
independent criteria for the assignment of a total rating 
under the regulations in effect prior to November 7, 1996.

Accordingly, the Board therefore finds that the level of 
severity of the veteran's service-connected disability has 
been 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 4, Diagnostic 
Code 9405 (regulations in effect prior to November 7, 1996).  
Since a total schedular rating is being granted effective the 
effective date of service connection, consideration of staged 
ratings is unnecessary.  


ORDER

The appeal is granted.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

